Citation Nr: 1456880	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder and major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  The matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A psychiatric disorder was not noted on the Veteran's service entrance examination.

2.  The Veteran initially sought treatment for anxiety and depression more than 25 years after separation from service.

3.  A psychiatric disorder did not have its onset during active service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Here, in July 2010 and October 2010 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The letter also provided the Veteran with notice of the criteria for assigning disability ratings and effective dates.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as VA treatment records through April 2014 were associated with the claims file.  In addition, the Veteran's Social Security Administration disability records were also acquired and reviewed.  The Veteran related to a VA examiner at a March 2014 VA examination that he had begun seeking psychiatric treatment in the mid-1990s, although VA treatment records indicate an initiation of treatment in May 2003.  There are no private treatment records in the claims file; however, the Board finds that VA satisfied its duty to assist in this regard by providing the Veteran notification letters asking him to provide authorization for the release of any private treatment records to VA.  The Board emphasizes that the duty to assist is not a one-way street; if the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The record contains three VA examination reports.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The May 2011, May 2012 and March 2014 examination reports are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A psychiatric disorder was not noted on the Veteran's service entrance examination.  Accordingly, the presumption of soundness attaches in this case.  Although there was a notation of "mild anxiety" on the Report of Medical History that accompanies the Veteran's October 1968 enlistment examination, there is no indication of any psychiatric disability on the examination report itself.  Further, the Board finds that the presumption of soundness has been not been rebutted by clear and unmistakable error.  

A VA treatment record dated in April 2003 indicated the Veteran had a heart attack in 2000 and developed anxiety attacks after bypass surgery.  In a May 2003 treatment note, the Veteran stated he thought he was depressed and that he was having trouble sleeping.  He indicated that he began feeling depressed in November 2002 after his niece died at age 48.  In addition, his brother was dealing with physical illness requiring hospitalization.  The Veteran stated he initially had problems with anxiety that gradually gave way to depression.  He indicated that he still thought about his niece.  As to his military service, he indicated his primary duty was to repair electric generators and that his worst experience was when a mortar exploded close by where he was working while stationed in Vietnam.  The examiner assessed "major depressive disorder, single episode, moderate" and noted concerns for family welfare.

In June 2006, the Veteran filed for Social Security Administration disability benefits.  The grant of benefits was based on a primary diagnosis of coronary artery disease and a secondary diagnosis of hypertension.  It was also noted in the decision granting benefits that the Veteran had recurrent major depression that was related to bereavement.

In May 2011, the Veteran underwent a VA examination.  He indicated a "positive upbringing" and reported a "difficult initial adjustment to the military secondary to political beliefs."  He indicated that he served in Vietnam and that after the military he retired after nearly 20 years of employment with the same company.  He indicated staying at home most of the time, having financial concerns and discord in his marriage.  When asked to describe his anxiety, the Veteran stated that it felt like he could not breathe, he felt smothered, and his heart would race.  He indicated that he would walk around the room because he felt restless, and that these episodes occurred "out of the blue."  He stated his symptoms began in 2004 after his brother's surgery.  The diagnosis was generalized anxiety disorder.  The examiner opined that the Veteran's generalized anxiety disorder was not caused by or a result of the Veteran's period of active service based on the Veteran's clear statement that he had not experienced symptoms prior to his brother's surgery in 2004.

In May 2012, the RO sought another VA examination and pointed out the notation of "mild anxiety" on the Report of Medical History accompanying the Veteran's October 1968 enlistment examination.  After a review of the claims file, the examiner determined that it "was not possible to state the exact degree of disability existing at the time of the Veteran's entrance into service."  She explained that there was no medical examination or formal diagnosis of generalized anxiety disorder at entrance into service and that generalized anxiety disorder was not a diagnosable condition in 1968.  Despite the conclusion that it was not possible to say if the Veteran had generalized anxiety disorder prior to service, she attempted to discern whether the Veteran's mild anxiety had been aggravated by active duty.  The examiner concluded it had not been aggravated given that anxiety was mild in 1968 and that at the May 2011 examination, the Veteran had been assigned a Global Assessment of Functioning (GAF) score of 70 which indicated "mild symptoms."

In December 2013, the Board remanded the claim for an addendum opinion that would reconsider the opinion regarding generalized anxiety disorder on the basis of additional evidence and consider, in the first instance, other diagnoses of record besides generalized anxiety disorder, to include major depression/depressive disorder.  

In March 2014, a VA examiner reviewed the Veteran's electronic claims file, to include newly acquired VA treatment records and the Veteran's Social Security Administration records.  The Veteran indicated he began receiving mental health treatment in the mid-1990s and began taking medication for anxiety at that time.  He reported having problems with depression since the late 1990s due to "family stressors such as deaths in the family, a niece dying at the age of 48."  Upon reconsideration of whether generalized anxiety disorder pre-existed or was directly caused by service, the examiner agreed with the opinion given by the VA examiner in May 2012.  Specifically, the examiner indicated that a notation of "mild anxiety" based on a self-report did not constitute a psychiatric diagnosis or disorder.  The examiner noted that nothing in the Veteran's service records would suggest the existence of an anxiety-based psychiatric disorder prior to or during military service.  In addition, the Veteran's separation physical in May 1970 indicated no psychiatric problems and did not reference any difficulty with anxiety.  In addition, the Veteran's Social Security Administration disability records documented major depression due to bereavement and made no reference to anxiety or an anxiety disorder.  The examiner concluded that there was no evidence that would support a medical link between the Veteran's generalized anxiety disorder and his military service, and that a psychiatric disorder did not pre-exist service or have onset during active duty.  

In regard to depression, the VA examiner noted that the Veteran's problems began decades after his military service following a number of significant family stressors and the Veteran's own serious medical problems.  The examiner found that the VA treatment records "well document the Veteran's problems with depression starting in 2002."  In addition, the examiner noted that there was no history of treatment for depression prior to 2002, including no documented problems with depression during military service.  Based on this evidence, the examiner was unable to provide a positive nexus opinion supporting the claim that the Veteran's major depression was related to service.

Upon review of the record, the Board does not find clear and unmistakable evidence that the psychiatric disorders the Veteran currently has pre-existed service.  38 U.S.C.A. § 1111.  As such, the presumption of soundness has not been rebutted.   Moreover, the Board also finds that the preponderance of the evidence does not support the conclusion that the Veteran's current psychiatric disorders had onset in service or are related to an event or events therein. 

The Veteran has stated that he felt anxiety while in a combat area in Vietnam.  The Veteran's statements are competent evidence as to what he experienced and his symptoms.  However, his statements are not competent evidence to establish the etiology of his current knee disorders.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained healthcare provider.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the examiner's considered these statements when formulating their medical opinions.

The Veteran further contends that he began taking anxiety medications prior to seeking treatment at VA in the mid to late 1990s.  Nonetheless, even if the Veteran did begin seeking psychiatric treatment in the mid-1990s, that is roughly 25 years after separation from service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

Although the Veteran has a current diagnosis, there is no medical evidence of record to support the conclusion that the Veteran's disability is related to active duty service.  In addition, the treatment records do not support a finding that the Veteran's current psychiatric concerns had onset in service.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a psychiatric disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include generalized anxiety disorder and major depression, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


